 
SHAREHOLDERS AGREEMENT
 
THIS AGREEMENT (this “Agreement”) is dated as of August 20, 2008 by and among
China New Energy Group Company, a Delaware corporation (the “Company”), Quick
Rise Investments Limited, Waterpower Investments Limited and Eternal
International Holding Group Limited (each, an “Existing Shareholder” and
collectively, the “Existing Shareholders”), and China Hand Fund I, LLC, a
Delaware limited liability company (“China Hand”, together with Existing
Shareholders, each a “Shareholder” and collectively, the “Shareholders”).
Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Purchase Agreement.
 
WHEREAS, the Company entered into a Series A Convertible Preferred Stock
Securities Purchase Agreement dated August 8, 2008 with China Hand (the
“Purchase Agreement”), pursuant to which the Company will issue 1,672,741 shares
of its Series A Convertible Preferred Stock, par value $.001 per share (“Series
A Stock”) and warrants to purchase an aggregate of 334,548 shares of the
Company’s Common Stock, par value $.001 per share (“Common Stock”) for an
aggregate purchase price of $9,000,000 (the transactions contemplated by the
Purchase Agreement, the “Financing Transaction”).
 
WHEREAS, to induce China Hand to invest in the Financing Transaction and as a
condition to the Shareholders’ respective obligations to close the Financing
Transaction, each Shareholder has agreed not to sell any shares of Common Stock,
Series A Stock or any shares of Common Stock issuable upon conversion of the
Series A Stock or the exercise of the Warrants, as applicable, that such
Shareholder presently owns or may hereafter acquire, except in accordance with
the terms and conditions set forth herein (collectively, the “Shares”).
 
NOW, THEREFORE, in consideration of the covenants and conditions hereinafter
contained, the parties hereto agree as follows:
 
1. Effectiveness of Agreement. This Agreement shall become null and void if the
Purchase Agreement is terminated prior to the closing of such agreement. Each
Shareholder has independently evaluated the merits of its decision to enter into
and deliver this Agreement, and such Shareholder confirms that it has not relied
on the advice of the Company or any other person.


2. Beneficial Ownership. Each Shareholder hereby represents and warrants that it
does not beneficially own (as determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder) any Shares, or any economic interest therein or
derivative therefrom, other than those Shares specified on its signature page to
this Agreement.


3. Restriction on Transfer by Existing Shareholders; Term. Each Existing
Shareholder hereby agrees that such Existing Shareholder will not offer, sell,
contract to sell, assign, transfer, hypothecate, pledge or grant a security
interest in, or otherwise dispose of, or enter into any transaction which is
designed to, or might reasonably be expected to, result in the disposition of
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise, directly or indirectly (each, a “Transfer”), any of the
Shares owned by such Existing Shareholder at any time for the period commencing
on the Closing Date and expiring on the date that is twelve (12) months
following the Effective Date of the Registration Statement resulting in 100% of
all the Registrable Securities (as defined in the Registration Rights Agreement)
being registered for resale (the “Effective Date”) (plus one additional day for
each Trading Day following the Effective Date of any Registration Statement
during which either (1) the Registration Statement is not effective or (2) the
prospectus forming a portion of the Registration Statement is not available for
the resale of all Registrable Securities (as defined in the Registration Rights
Agreement); provided, however, that in no event will such restriction on
Transfer continue beyond one year following the date that China Hand is able to
sell all of the Shares held by it without restriction pursuant to Rule 144 under
the Securities Act (the “Existing Shareholder Restrictive Period”).
Notwithstanding the foregoing, the Existing Shareholders shall be permitted to
make Transfers to Affiliates (as defined below), so long as any such Affiliate
agrees in writing to be bound by the terms of this Agreement to the same extent
that the Existing Shareholder is bound.



--------------------------------------------------------------------------------


 
4. Restriction on Transfer by China Hand; Term. Except as permitted under the
Transaction Documents, China Hand hereby agrees that it will not Transfer more
than an aggregate of 50% of its Shares (calculated as of the Closing Date) for
the period commencing on the Closing Date and expiring on the date that is
twelve (12) months following the Closing Date (the “China Hand Restrictive
Period”).


5. Tag-Along Rights in Private Transactions.


a. Subject to the restrictions set forth in Sections 3 (with respect to the
Existing Shareholders) and 4 (with respect to China Hand) hereof, during the
China Hand Restrictive Period, in the event China Hand proposes to make a
Tag-Along Sale (as defined below), each Existing Shareholder shall have the
right to participate (a "Tag-Along Right") in such sale with respect to such
Existing Shareholder’s Shares (on an as converted basis), on a pro rata basis
(based on the ratio of the aggregate number of the Shares (on an as converted
basis) to be sold by China Hand to the aggregate number of Shares (on an as
converted basis) beneficially owned by China Hand immediately prior to such
sale) on the same terms on which China Hand sells its Shares. For purpose of
clarification and by way of example, if China Hand proposes to make a Tag-Along
Sale of 10% of its Shares (on an as converted basis), each Existing Shareholder
shall have the right to participate in such Tag-Along Sale with respect to 10%
of its Shares (on an as converted basis). As to each Shareholder participating
in the Tag Along Sale (including China Hand), the ratio that the number of
Shares (on an as converted basis) of such Shareholder to be sold in such
Tag-Along Sale bears to the total number of Shares (on an as converted basis) of
all Shareholders to be sold in such Tag-Along Transaction is hereafter referred
to as “Relative Ratio”.


b. The following terms shall have the meanings set forth below:



 
i.
"Tag Along Sale" means the sale or disposition, directly or indirectly, by China
Hand, in one or more transactions (other than a transfer from China Hand to an
Affiliate of China Hand) of any Shares that does not involve registration under
the Securities Act by the Company of China Hand’s Shares to be sold in such sale
or disposition, if (i) immediately following such sale China Hand would have
sold in the aggregate calculated as of the date hereof 50% or more of China
Hand’s Shares (as such number may be adjusted for stock splits, dividends paid
in Common Stock, reclassifications of the Common Stock, and other similar
events), and (ii) the number of China Hand’s Shares proposed to be sold or
disposed of in the Tag-Along Sale in the aggregate by China Hand is equal to or
greater than 10% of China Hand’s Shares (as such number may be adjusted for
stock splits, dividends paid in Common Stock, reclassifications of the Common
Stock, and other similar events).

 
ii.
A person "beneficially owns" any shares of any security with respect to which
such person would be a beneficial owner pursuant to Rule 13d-3 promulgated under
the Securities Exchange Act of 1934, as amended.

 
iii.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, directly or indirectly controlled by, or under direct or
indirect common control with, such Person or a member of such Person's immediate
family; or if such Person is a partnership, any general partner of such Person
or a Person controlling any such general partner. For purposes of this
definition, "control" (including "controlled by" and "under common control
with") shall mean the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Person whether through the
ownership of voting securities, by contract or otherwise.



2

--------------------------------------------------------------------------------


 
c. In the case of a Tag-Along Sale, if circumstances occur which give rise to
the Tag-Along Right, China Hand shall give written notice to each Existing
Shareholder not less than ten (10) days prior to such proposed sale providing a
summary of the terms of the proposed sale to the buyer and advising each such
Existing Shareholder of its Tag-Along Rights. Each Existing Shareholder may
exercise its Tag-Along Right (each, a “Tagging Shareholder” and collectively,
the “Tagging Shareholders”) by written notice to China Hand within five (5) days
upon receipt of the notice from China Hand stating the number of Shares that it
wishes to sell. If the prospective purchaser or purchasers of the shares to be
sold in such Tag-Along Sale declines to purchase the aggregate number of shares
sought to be sold by China Hand and the Tagging Shareholders, China Hand and the
Tagging Shareholders agree to reduce the number of shares of each participating
party to be included in such sale on a proportionate basis that preserves the
Relative Ratio. If a Tagging Shareholder gives written notice indicating that
such Tagging Shareholder wishes to sell shares in the Tag-Along Sale, such
Tagging Shareholder shall be obligated to sell that number of shares specified
in such Tagging Shareholder's written acceptance notice (as such number may be
reduced pursuant to the immediately preceding sentence) for the greatest
consideration and upon the best terms by which China Hand is selling to the
buyer, such obligation to be conditioned upon and contemporaneous with
completion of the transaction of purchase and sale with the buyer.


d. The restrictions on Transfer applicable to the Existing Stockholders shall
not apply to Transfers effected pursuant to a Tag-Along Sale.


6. Ownership. During the Existing Shareholder Restrictive Period or the China
Hand Restrictive Period, as applicable, each Shareholder shall retain all rights
of ownership in the Shares, including, without limitation, voting rights and the
right to receive any dividends, if any, that may be declared in respect thereof.


7. Representations and Warranties. Each of the parties hereto, by their
respective execution and delivery of this Agreement, hereby represents and
warrants to the others and to all third party beneficiaries of this Agreement
that (a) such party has the full right, capacity and authority to enter into,
deliver and perform its respective obligations under this Agreement, (b) this
Agreement has been duly executed and delivered by such party and is the binding
and enforceable obligation of such party, enforceable against such party in
accordance with the terms of this Agreement and (c) the execution, delivery and
performance of such party’s obligations under this Agreement will not conflict
with or breach the terms of any other agreement, contract, commitment or
understanding to which such party is a party or to which the assets or
securities of such party are bound.
 
8. Company and Transfer Agent. The Company is hereby authorized to disclose the
existence of this Agreement to its transfer agent. The Company and its transfer
agent are hereby authorized to decline to make any transfer of the Common Stock
if such transfer would constitute a violation or breach of this Agreement and/or
the Purchase Agreement.


9. Third-Party Beneficiaries. Each Shareholder and the Company acknowledge and
agree that this Agreement is entered into for the benefit of and is enforceable
by the Shareholders and their successors and assigns.
 
10. Notices. All notices, demands, consents, requests, instructions and other
communications to be given or delivered or permitted under or by reason of the
provisions of this Agreement or in connection with the transactions contemplated
hereby shall be in writing and shall be deemed to be delivered and received by
the intended recipient as follows: (i) if personally delivered, on the business
day of such delivery (as evidenced by the receipt of the personal delivery
service), (ii) if mailed certified or registered mail return receipt requested,
four (4) business days after being mailed, (iii) if delivered by overnight
courier (with all charges having been prepaid), on the business day of such
delivery (as evidenced by the receipt of the overnight courier service of
recognized standing), or (iv) if delivered by facsimile transmission, on the
business day of such delivery if sent by 6:00 p.m. in the time zone of the
recipient, or if sent after that time, on the next succeeding business day (as
evidenced by the printed confirmation of delivery generated by the sending
party’s telecopier machine). If any notice, demand, consent, request,
instruction or other communication cannot be delivered because of a changed
address of which no notice was given (in accordance with this Section 4), or the
refusal to accept same, the notice, demand, consent, request, instruction or
other communication shall be deemed received on the second business day the
notice is sent (as evidenced by a sworn affidavit of the sender). All such
notices, demands, consents, requests, instructions and other communications will
be sent to the following addresses or facsimile numbers as applicable.
 
3

--------------------------------------------------------------------------------




If to the Company:
 
China New Energy Group Company
c/o Tianjin Sing Ocean Public Utility Development Co., Ltd.
17th Floor, HongJi Building, JinWei Road
HeBei District, Tianjin, China
People’s Republic of China
Attention: Jia Ji Shang
Tel:     (86 22) 2804 8651
Fax:    (86 22) 2804 8657
Email:  jameswang@etlg.net
 
with copies (which copies shall not constitute notice to the Issuer) to: 


 Thelen Reid Brown Raysman & Steiner LLP
701 8th Street NW
Washington, D.C. 20001
Attn.: Louis A. Bevilacqua, Esq.
Tel. No.: (202) 508-4281
Facsimile: (202) 508-4321
Email: lbevilacqua@thelen.com
 
If to China Hand:


China Hand Fund I, LLC
558 Lime Rock Road
Lakeville, CT  06039
Attn: Mary Fellows
Tel. No.: 860-435-7000
Fax No.: 860-435-6540
Email: mfellows@kuhnsbrothers.com
 
with copies (which copies shall not constitute notice to the Issuer) to: 


Guzov Ofsink, LLC
600 Madison Ave. 14th Floor
New York, New York 10022
Tel: (212) 371-8008, Extension 102
Fax: (212) 688-7273
Email: dofsink@golawintl.com

 
If to an Existing Shareholder,
 
The address set forth below the signature of such Existing Shareholder on the
signature page
 
or to such other address as any party may specify by notice given to the other
party in accordance with this Section 9.
 
11. Amendment. This Agreement may not be modified, amended, altered or
supplemented, except by a written agreement executed by each of the parties
hereto.
 
4

--------------------------------------------------------------------------------


 
12. Entire Agreement. This Agreement contains the entire understanding and
agreement of the parties relating to the subject matter hereof and supersedes
all prior and/or contemporaneous understandings and agreements of any kind and
nature (whether written or oral) among the parties with respect to such subject
matter, all of which are merged herein.
 
13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York applicable to agreements made
and to be performed in that state, without regard to any of its principles of
conflicts of laws or other laws which would result in the application of the
laws of another jurisdiction. This Agreement shall be construed and interpreted
without regard to any presumption against the party causing this Agreement to be
drafted.
 
14. Waiver of Jury Trial. EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY IN ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY. EACH OF THE PARTIES UNCONDITIONALLY AND IRREVOCABLY
CONSENTS TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
LOCATED IN NEW YORK COUNTY AND THE FEDERAL DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK WITH RESPECT TO ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, AND
EACH OF THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY OBJECTION
TO VENUE IN NEW YORK COUNTY OR SUCH DISTRICT, AND AGREES THAT SERVICE OF ANY
SUMMONS, COMPLAINT, NOTICE OR OTHER PROCESS RELATING TO SUCH SUIT, ACTION OR
OTHER PROCEEDING MAY BE EFFECTED IN THE MANNER PROVIDED IN SECTION 4.
 
15. Severability. The parties agree that if any provision of this Agreement
shall be held to be invalid, illegal or unenforceable in any jurisdiction, that
holding shall be effective only to the extent of such invalidity, illegally or
unenforceability without invalidating or rendering illegal or unenforceable the
remaining provisions hereof, and any such invalidity, illegally or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. It is the intent of the
parties that this Agreement be fully enforced to the fullest extent permitted by
applicable law.
 
16. Binding Effect; Assignment. This Agreement and the rights and obligations
hereunder may not be assigned by any party hereto without the prior written
consent of the other parties hereby. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns.
 
17. Headings. The section headings contained in this Agreement (including,
without limitation, section headings and headings in the exhibits and schedules)
are inserted for reference purposes only and shall not affect in any way the
meaning, construction or interpretation of this Agreement. Any reference to the
masculine, feminine, or neuter gender shall be a reference to such other gender
as is appropriate. References to the singular shall include the plural and vice
versa.
 
18. Counterparts. This Agreement may be executed in two or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, and all of which, when taken
together, shall constitute one and the same document. This Agreement shall
become effective when one or more counterparts, taken together, shall have been
executed and delivered by all of the parties.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


CHINA NEW ENERGY GROUP COMPANY
 
By:
 
/s/ Shang Jiaji
Name: Shang Jiaji
Title: Chief Executive Officer and Chairman of the
Board of Directors
 
THE CHINA HAND FUND I, LLC
 
By:
 
/s/ John D. Kuhns
Name: John D. Kuhns
Title:   Member-Manager


6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


Existing Shareholders:
 
QUICK RISE INVESTMENTS LIMITED
   
By:
/s/ Jiaji Shang
 
Name: Jiaji Shang
 
Title: Executive Director
 
WATERPOWER INVESTMENTS LIMITED
   
By:
/s/ Jiaji Shang
 
Name: Jiaji Shang
 
Title: Executive Director
 
ETERNAL INTERNATIONAL HOLDING
GROUP LIMITED
   
By:
/s/ Jiaji Shang
 
Name: Jiaji Shang
 
Title: Executive Director

 
7

--------------------------------------------------------------------------------

